Citation Nr: 1604900	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  14-21 015	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for bilateral upper extremity neuropathy, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from May 1965 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction rests with the RO in Reno, Nevada, from where the appeal was certified.  

In December 2014 the Veteran participated in a videoconference hearing with the undersigned Veterans Law Judge.  A transcript of the hearing was prepared and added to the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has bilateral upper extremity peripheral neuropathy as a result of his diabetes mellitus, type II.  In January 2012 the Veteran underwent VA examination in connection with his claim, and at the time his EMG nerve conduction study was normal.  The VA examiner opined that the Veteran's bilateral upper extremity peripheral neuropathy was less likely than not related to service because the Veteran had no evidence of diabetic neuropathy.  The VA examiner did not address secondary service connection because there was no evidence of a current diagnosis of bilateral upper extremity peripheral neuropathy.

When the Veteran testified at the videoconference hearing in December 2014, he asserted that he had been diagnosed with upper extremity peripheral neuropathy after his January 2012 VA examination.  After the hearing he submitted VA treatment records that showed an EMG nerve conduction study from October 2014 showing peripheral neuropathy of the upper extremities consistent with diabetes mellitus, type II.  In light of the VA treatment records showing a possible connection between the Veteran's service-connected diabetes mellitus and his bilateral upper extremity neuropathy, the Board finds clarification is necessary and remand is warranted to obtain a new examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Additionally, it appears as though the Veteran receives continuous treatment through VA, thus the RO should obtain any VA treatment records dated from September 2015 to present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran from September 2015 to present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified and the unavailability of the records should be noted in the claims file.

2.  Schedule the Veteran for another VA examination to determine the current nature and etiology of his bilateral upper extremity neuropathy, to include whether it is related to his related to his diabetes mellitus, type II.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral upper extremity peripheral neuropathy disability was caused or aggravated by his diabetes, or whether it is a symptom of his diabetes.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  After all development has been completed, re-adjudicate the claim of entitlement to service connection for bilateral upper extremity peripheral neuropathy.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






